MORRIS, District Judge
(dissenting). I am unable to concur in the judgment of the majority of the court. I think that as to all matters which were ruled upon when the case was in this court on writ of error in 1898 (87 Fed. 298, 30 C. C. A. 653) those matters were finally settled, and when the case was sent back for' a new trial, the trial was to be proceeded with in accordance with those rulings. The amended complaint was filed August 3, 1896, and on the former trial the case went to the jury at the April term, 1897, on the issues raised by the amended complaint as restricted by the court’s order of June 23, 1897, and a verdict was rendered for the plaintiff. In that trial this issue, among others, was offered for submission to the jury:
“(7) Was the said Britt (the contractor) so employed with the knowledge or in contemplation of his (defendant’s) part that blasting with gunpowder, dynamite or other dangerous agency would be necessary, or would be used in making the excavation?”
The answer to this issue appeared to the trial judge in that trial so clearly concluded by the testimony that he took it from the jury and answered it “Yes.” This court, on the writ of error, speaking by Judge Simonton, said:
“It therefore becomes a question of fact whether the condition of the soil where the foundation was to be dug was such that McNamee (the defendant), must have known that blasting was necessary, and also whether he did not acquire this knowledge during the performance of the contract. He denies any such knowledge. These questions of fact were for the jury to answer, but his honor, the presiding judge, in submitting the issues to the jury, took from them the seventh issue. * * * In this, we are of opinion that there was reversible error.”
In another part of the opinion, the court, speaking of the issues raised by the pleadings, said:
“The gist of the action is that Britt was a negligent and careless man within the knowledge or means of knowledge of McNamee; that no provision was made in the contract for the observance of proper precautions in doing a piece of work which necessarily required blasting with explosive substances in the heart of the city; that in fact the contractor did this work without taking such precautions, and so negligently that a piece of rock was thrown out by the blast and struck the leg of the plaintiff, who was at the door of an hotel on a public street out of sight of the blasting. The suit proceeds upon the principle of the' exception to the rule that employers are not generally liable for the acts of contractors. It rests upon the exception which is that *301■“when a person Is engaged In a work in the ordinary doing of which a nuisance necessarily occurs, the person is liable for any injury which may occur to third persons from carelessness or negligence, though the work may be done by a contractor.’ Ware v. St. Paul Water Co., Fed. Cas. No. 17,172.”
The opinion then quotes from other cases to the effect that where the damage results directly from the acts which the contractor agreed and was authorized to do, and the person who employs the contractor .authorizes him to do these acts, he is equally liable to the injured party. The opinion then proceeds:
“This being so, a decisive question in the case is whether when McNamee made this contract he authorized the blasting to be done in order to complete it; or, in other words, whether in order to fulfill his contract the contractor necessarily had to blast, and McNamee knew this.”
The court then proceeds to say that as the contract is silent as to blasting, the question whether or not blasting must have been by reason of the known character of the ground to be excavated within the contemplation of McNamee, should have been left to the jury upon the facts and circumstances and the inferences of the fact to be ■drawn from them. It follows, it appears to me, that this court finally settled, as between these parties, what were the issues raised by the pleadings and what was the law binding upon the parties, and finally settled that the seventh issue was a proper one to submit to the jury. At the trial in November, 1903, which gave rise to the present writ ■pf error, the judge then presiding directed a verdict for the defendant, taking, as it would appear, quite a different view of the proper construction of the pleadings, and held that the plaintiff by the terms of his complaint had restricted the cause of action to one growing out of the relation of master and servant, and as the proof had established the relation of owner and independent contractor, he held for that reason the plaintiff could not recover.
I am unable to appreciate the criticism of the amended complaint to .the effect that it sets up a new cause of action to which the plea of limitations would be a bar. In the original complaint the cause of action was based upon the same occurrences, but it alleged that Britt was employed by the defendant to perform the work, and with the knowledge and permission of the defendant, did the work negligently ■and injured the plaintiff. In the amended complaint the actual contract is set out, and it is alleged that at the time when Britt was so ■employed it was in the contemplation of the defendant that the excavation so contracted for could only be done by blasting, and was inherently dangerous unless preventive precautions were taken to prevent injury and that no preventive precautions were taken, and that the defendant did not require Britt to use any in doing this blasting. The defendant did employ Britt to do the excavating. In the first ■complaint it is alleged simply that he employed him, and in the amended complaint it is alleged that he employed him under such a contract as in law makes him an independent contractor. The occurrences are precisely the same, the injury is the same, and as to the exact contract between McNamee, the owner of the land, and Britt, its effect when established was to narrow the ground of the de*302fendant’s liability, but not, as it appears to me, to change the cause of action. Texas Pac. Ry. Co. v. Cox, 145 U. S. 593-604, 12 Sup. Ct. 905, 36 L. Ed. 829.
I think the ruling of this court had determined that a recovery could be had under the amended complaint, although the relation was that of owner and independent contractor. The trial judge further ruled that there was no sufficient testimony to show that Mc-Namee knew he was employing Britt to make an excavation which would necessarily require blasting, and which, being in the heart of the city, would be necessarily dangerous if done without. proper precautions to prevent injury. He further said, even if McNamee knew that the excavation contracted for would require blasting, there was no evidence upon which the jury could find that McNamee failed in his duty to employ a person competent to properly do the work, and, on the whole- case, ruled that the plaintiff was not entitled to recover. In my opinion, the right of the plaintiff to recover under the amended complaint, if he could make out a case which came within the exceptions to the rule that relieves an owner from liability for the negligence of an independent contractor, had been settled in favor of the plaintiff. I think it was also settled that there was evidence from which the jury might infer that McNamee was aware that there was hard rock to be removed which would require blasting. I think it was also settled that if McNamee was aware, or became aware during the performance of the contract, that there was hard rock to be taken out and blasting was required in the ordinary- mode of removing ..the hard rock, he was liable to the same extent as the contractor would be liable, because that was the work he had authorized the contractor to do; so that if the contractor was incompetent and negligent, and did not observe the proper precautions which should be observed in doing such a dangerous work in a city, then McNamee was also liable. The ruling of this court became for these parties the law of this case. I think, moreover, that the ruling is amply sustained by a great many well-considered cases. In 65 L. R. A., in the note to Jacobs v. Fuller & Hutsinpiller Co., on page 833, and also in the note on page 753 (Thomas v. Harrington), the cases are fully cited which establish the doctrine. This case, as reported in 87 Federal Reporter, is cited on page 756. It does not seem to me open to controversy that to blast hard rock with explosives in a city is an act which is inherently dangerous and subjects persons and property in the neighborhood to peril, unless the peril is specially guarded against, and if in this case there was evidence upon which the jury might have found that McNamee was aware that blasting was required, and that he failed to require Britt to use proper precautions to prevent injury, then the case should have been submitted to the jury.
That there was evidence tending to support the above contentions which the plaintiff was entitled to have submitted, I am satisfied from the record. In this dissent it would be of no avail to analyze the statements of the witnesses, but I am satisfied that there was testimony tending to support all the issues essential to the plaintiff’s case. The weight of the evidence it was not the province of the trial judge to *303determine. It should, as I think, have been left to the jury. I do not think that it was a proper conclusion of law that no recovery could be had upon any view which could properly be taken of the facts the evidence tended to establish. Dunlap v. Northern R. R. Co., 130 U. S. 649-652, 9 Sup. Ct. 647, 32 L. Ed. 1058; Kane v. Northern Central Railway, 128 U. S. 91-94, 9 Sup. Ct. 16, 32 L. Ed. 339.